Citation Nr: 1433375	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  14-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for left bundle branch block, as secondary to obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974 and from December 1990 to July 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing is of record in the Virtual VA e-folder.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The issues of entitlement to service connection for obstructive sleep apnea and left bundle branch block, as secondary to obstructive sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Through written communication received in June 2014, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for hearing loss.




CONCLUSION OF LAW

The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issue of entitlement to service connection for hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In February 2013, the RO issued a rating decision which, in pertinent part, denied service connection for hearing loss.  The Veteran submitted a substantive appeal including the issue of entitlement to service connection for hearing loss in March 2014.  According to a June 2014 statement, the Veteran indicated that he was withdrawing the issue of service connection for hearing loss.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hearing loss is dismissed.



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

The Veteran contends that his obstructive sleep apnea began in service, and that his left bundle branch block is related to his obstructive sleep apnea. 

A July 2012 VA Sleep Apnea disability benefits questionnaire (DBQ) report reflects a diagnosis of obstructive sleep apnea.  The VA examiner opined that while the Veteran and a buddy reported snoring in service, all snoring does not meet the criteria for sleep apnea and that the Veteran's sleep apnea was diagnosed 15 years following service.  He further opined that there was no evidence to support a diagnosis of sleep apnea that began in service.  

Subsequent to the July 2012 DBQ, the Veteran submitted an additional buddy statement dated in October 2013 from B.C. regarding his in service symptoms.  Further, according to the June 2014 Board videoconference hearing, the Veteran and Dr. R. R. testified that the Veteran also experienced daytime fatigue and hypersomnolence while in service.  Dr. R. R. further stated that the most common symptom is daytime fatigue and sleepiness.  However, according to the 2012 DBQ, persistent daytime hypersomnolence was not an identified symptom.  Therefore, an addendum opinion is needed taking into consideration the additional evidence concerning daytime fatigue and sleepiness and also an October 2013 buddy statement from B. C. regarding the Veteran's snoring and the snoring noise stopping and then starting.

In addition, the Veteran contends that his left bundle branch block is caused or aggravated by his obstructive sleep apnea.  However, the July 2012 opinion did not address the question of secondary service connection for the Veteran's claimed left bundle branch block.  Therefore on remand, the examiner is also asked to comment on whether any left bundle branch block is caused or aggravated by the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA clinician who conducted the July 2012 VA Sleep Apnea DBQ.  If she is not available, the Veteran's claims file must be made available to and reviewed by another appropriate clinician.  In the event that the July 2012 VA clinician is not available, VA may elect to have the Veteran undergo a new VA examination.  If this occurs, all appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, to include the complaints of in-service symptoms reported in the Board hearing transcript and buddy statement from B.C. including snoring, daytime fatigue and hypersomnolence, and examining the Veteran (if necessary), the examiner should opine whether obstructive sleep apnea at least as likely as not (50 percent probability or more) had onset in or is otherwise related to active duty service.  If so, the examiner is also asked to opine whether the Veteran's claimed left bundle branch block is at least as likely as not (50 percent probability or more) caused or aggravated (permanently worsened) by the Veteran's obstructive sleep apnea.  

If the examiner finds that the Veteran's left bundle branch block is aggravated by obstructive sleep apnea, he/she should indicate the degree of disability of the left bundle branch block before it was aggravated and its current degree of disability, if possible.  If the left bundle branch block was not caused or aggravated by obstructive sleep apnea, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the clinician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


